Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report ofEasy Scripts, Inc. (the “Company”) on Form 10-Q for the period endedJune 30, 2009 as filed with the Securities and Exchange Commission (the “Report”), I, Kendra Marcoux, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 14, 2009 By: /s/ Kendra Marcoux /s/ Name: Kendra Marcoux Title: Chief Executive Officer
